Citation Nr: 0705995	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  98-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for congenital fusion 
of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic patellofemoral syndrome of the knees.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1993 through May 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from July 1997 and April 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Cleveland, Ohio, and Atlanta, 
Georgia.  The veteran resides under the jurisdiction of the 
Atlanta RO at this time.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran's congenital defect of the cervical spine was 
aggravated during active service.

2.  There is no medical evidence showing "occasional 
incapacitating exacerbations" of the veteran's bilateral 
post-traumatic patellofemoral syndrome of the knees.

3.  The medical evidence does not show muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilaterally, in the standing position; nor is there evidence 
of forward flexion of the thoracolumbar spine between 30 and 
60 degrees, a combined range of motion of the thoracolumbar 
spine less than 120 degrees, or muscle spasms or guarding 
severe enough to result in an abnormal gait, abnormal spinal 
contour, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for congenital fusion 
of the cervical spine have not been met.  38 U.S.C.A. §§ 1110 
(West 2005); 38 C.F.R. § 3.303(a), (c) (2006). 
 
2.  The criteria for a rating in excess of 10 percent for 
post-traumatic patellofemoral syndrome of the knees are not 
met at any time during this appeal.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, 5010 
(2006).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a low back strain are not met at any time during 
this appeal.  38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 
4.71a, DC 5295 (2002); 38 C.F.R. § 4.71a, DC 5237 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Congenital Fusion of the Cervical Spine
The veteran is seeking service connection for congenital 
fusion of the cervical spine at C2-3.  His service medical 
records show that subsequent to a back injury in November 
1994, he reported neck pain.  Continued neck symptoms are 
reported in service, and a cervical X-ray in June 1995 
revealed a congenital defect of C2-C3 and scoliosis.  Post 
service clinical data reveals on-going neck pain complaints 
with X-ray evidence of a congenital defect of C2-3.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  However, congenital or developmental defects are 
generally not diseases within the meaning of applicable 
legislation providing compensation benefits.  38 C.F.R. 
§ 3.303(c). An exception to this rule provides that service 
connection may be granted for congenital disorders if shown 
to have been aggravated during military service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  Following the Board's 
March 2006 remand, the veteran was afforded a VA examination 
to determine whether there was aggravation of his C2-3 
congenital defect during his period of military service.

In August 2006, a VA examiner reported, based upon physical 
examination, that the veteran's cervical spine range of 
motion was as follows: forward flexion 0 to 50 out of 45 
degrees with pain at 50 degrees, extension 0 to 50 our of 45 
degrees with pain at 50 degrees, left lateral flexion 0 to 42 
degrees out of 45 degrees with pain at 42 degrees, right 
lateral flexion 0 to 42 out of 45 degrees with no pain, left 
lateral rotation 0 to 50 degrees out of 80 degrees with no 
pain, and right lateral rotation 0 to 80 degrees out of 80 
degrees with no pain.  There were no changes in flexion and 
extension after repetitive use.  X-rays showed a fusion of 
the C2 and C3 vertebral bodies as well as the posterior 
elements and the neural foramina appeared to be slightly 
smaller at C3-4 and C4-5, bilaterally.  Based upon this 
physical examination and the x-ray findings, the examiner 
diagnosed cervical autofusion at the C2-3 level.  He also 
noted that there was no evidence that the veteran's cervical 
symptomology increased beyond the normal progression of his 
congenital disease and based his opinion on the findings 
noted above.  

This examination followed a March 1998 VA examination that 
also reported evidence of a congenital fusion of C2 and C3, 
but gave no opinion as to aggravation, nor do the outpatient 
treatment records in the claims folder.

Because the veteran's cervical spine disability is congenital 
in nature, it cannot be service connected unless it is shown 
to have been aggravated during service.  See 38 C.F.R. 
§ 3.303(c).  Also see VAOPGCPREC 82-90 (July 18, 1990).  A 
review of the entire claims folder does not reveal medical 
evidence showing that the veteran's congenital fusion of the 
cervical spine was aggravated during service.  As such, the 
preponderance of the evidence is against his claim.  Service 
connection is not warranted.

Increased Initial Ratings

The veteran is seeking an increased initial rating for both 
post-traumatic patellofemoral syndrome of the knees, and for 
a low back strain.  Disability evaluations are determined by 
the application of VA's Schedule for Rating Disabilities, 
which sets forth separate rating codes for various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Rather, the disability must be considered in the context of 
the whole recorded history.  Consistent with the facts found, 
however, the ratings may be higher or lower for different 
segments of the time, i.e., the ratings may be "staged."  
Id.

Post-Traumatic Patellofemoral Syndrome of the Knees
The veteran is presently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010, as 10 percent disabled for his 
bilateral knee disability.  The veteran contends that he is 
entitled to a higher evaluation, and in January 2007 his 
representative submitted a statement requesting a separate 
evaluation for each knee.

Under DC 5010, arthritis due to trauma is to be rated as 
degenerative arthritis, which is rated under DC 5003.  A 10 
percent rating is warranted under DC 5003 when x-ray evidence 
shows degenerative arthritis involving 2 or more major joints 
or 2 or more minor joint groups.  An increase to 20 percent 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

The August 2006 VA examination revealed no tenderness or 
crepitus around the left knee.  The left knee also exhibited 
full range of motion without pain and stability to varus and 
valgus stress.  To the contrary, the right knee was tender 
over the superior medial aspect of the patella, as well as 
over the medial femoral condyle.  Range of motion in the 
right knee was 0 to 135 out of 140 degrees, with no pain at 
full flexion, but pain throughout the range of motion 
otherwise.  Repetitive use did not decrease his range of 
motion in the right knee.  He was stable in the right knee to 
varus and valgus stress.  The veteran described pain all the 
time in the right knee, with occasional pain in the left 
knee.  He described periods of ten to twenty minutes of 
severe pain in the right knee following sitting for long 
periods of time or doing other activities where his knee is 
bent.  His left knee, however, was described as not having 
any significant affect on daily activities.  

X-rays revealed that the overall joint space is maintained in 
both knees.  MRI results from the right knee showed no signs 
of meniscal tears, but some abnormalities of the cartilage in 
the patellofemoral joint.  The examiner diagnosed right 
patellofemoral syndrome, but made no diagnosis as to the left 
knee.  The November 2005 VA examination, however, described 
bilateral x-rays showing questionable early osteoarthritic 
changes with possible tiny osteophyte on the patella.  
Physical examination at that time revealed full range of 
motion without pain, weakness, lack of coordination, fatigue, 
or lack of endurance with repetition of five.  Bilateral 
patellofemoral syndrome was diagnosed at that time.  1999 
private treatment reports show treatment for this condition 
in the right knee, as well as lateral retinacula release of 
the right knee in October 1999.

The veteran's medical records and VA examination reports show 
his service connected knee condition primarily in the right 
knee, but also diagnosed bilaterally.  As such, the service 
connected condition is found in two joints, thus fitting the 
rating criteria under DC 5003.  Because this rating criteria 
includes both joints, a separate rating is not warranted for 
each knee.  The disability in both knees is considered in 
this DC.  

An increase to a 20 percent rating for bilateral 
patellofemoral syndrome is not warranted in this case, 
because the medical records in the claims folder are devoid 
of evidence of "occasional incapacitating exacerbations."  
While the veteran did describe increased pain on use of the 
right knee, there was no indication of any incapacitating 
episodes.  As such, a 20 percent rating is not warranted 
under DC 5003.

Disabilities of the knee may also be rated under 38 C.F.R. 
§ 4.71a, DC 5256 through 5263.  These rating criteria 
consider ankylosis, subluxation and instability, dislocation, 
limitation of flexion, limitation of extension, impairment of 
the tibia and fibula, and genu recurvatum.  Because the 
veteran's range of motion in both knees is not limited to the 
extent necessary for a rating under these codes, nor does the 
evidence show any issues with regard to cartilage, or 
impairment of the tibia and fibula due to the veteran's 
service connected disability, these rating criteria are not 
applicable.

While the medical evidence shows complaints of knee pain, 
there was no finding of an increase in disability or decrease 
in function during painful episodes.  There is also no 
evidence of significant pain, weakness, and fatigability upon 
repetitive use.  Thus, application of the regulations that 
provide for consideration generally of pain, fatigability, 
and related phenomena, 38 C.F.R. §§ 4.40, 4.45, 4.59, do not 
warrant an increase in disability rating, nor is there shown 
to be such flare-ups that an increased rating is warranted 
because of additional disability during them.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

As such, the evidence does not warrant a rating in excess of 
10 percent for the veteran's service-connected bilateral 
patellofemoral syndrome.

Low Back Strain
During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first change affected only the rating 
criteria for intervertebral disc syndrome. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  This amendment was effective 
September 23, 2002.  Id. The regulations regarding diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003.   
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450  
(June 10, 2004). The law requires that for any date prior to 
September 23, 2002, the Board cannot apply the first set of 
revised regulations and that for any date prior to September 
26, 2003, the Board cannot apply the second set of revised 
regulations.

The veteran receives a 10 percent rating for his back 
disability, effective May 17, 1997, under 38 C.F.R. § 4.71a, 
DC 5295.  Since the initial rating, he has felt entitled to 
an increase due to the severity of his back disability.

Through September 22, 2002, a compensable rating under DC 
5295 required characteristic pain on motion for a 10 percent 
evaluation, and muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position, for a 20 percent evaluation.  The evidence must 
show severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion to 
warrant a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5295 
(2002).  Compensable ratings for limitation of motion of the 
lumbar spine require showing of slight limitation of motion 
for a 10 percent evaluation, moderate for a 20 percent 
evaluation, and severe for a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5292 (2002).  The words "slight," 
"moderate," and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2006).

The first set of amended criteria, effective September 23, 
2002, addresses intervertebral disc syndrome (IDS), which the 
veteran does not claim and the evidence does not show.  38 
C.F.R. § 4.71a, DC 5293 (2003).  

Effective September 26, 2003, revisions were made to the 
rating schedule and DC 5237 now governs the rating assignment 
for the veteran's lumbosacral strain. To establish a 
compensable, 10 percent rating for the veteran's lumbar 
spine, the evidence must show forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or a combined range of motion f the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  For 20 percent, the evidence must show forward 
flexion of the thoracolumbar spine between 30 and 60 degrees, 
a combined range of motion of the thoracolumbar spine less 
than 120 degrees, or muscle spasms or guarding severe enough 
to result in an abnormal gait, abnormal spinal contour, 
reversed lordosis, or abnormal kyphosis.  For 40 percent, the 
evidence must show forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the 
thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  38 C.F.R. § 4.71a, DC 5237 (2006).  

Note 5 to DC 5237 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

The most recent VA examination, dated August 2006, reveals 
range of motion of the lumbosacral spine forward flexion 0 to 
90 out of 90 degrees with pain at 90, extension 0 to 20 out 
of 30 degrees with pain at 20, left lateral flexion 0 to 44 
out of 30 degrees with pain at 44 degrees, right lateral 
flexion 0 to 50 out of 30 degrees with no pain, left lateral 
rotation 0 to 30 out of 30 degrees with pain at 30 degrees, 
and right lateral rotation 0 to 40 out of 30 degrees with no 
pain.  Flexion and extension decreased with repetitive use.  
X-rays showed well maintained disc spaces throughout the 
lumbosacral spine, but some flattening of the lumbar spine 
with loss of lordosis.  There was no evidence of spondylosis 
or spondylolisthesis.  The veteran reported fifteen to twenty 
incapacitating episodes involving his spine.  The veteran 
reported significant pain, but the examiner opined that the 
limits on his range of motion were "not that significant."

The veteran was afforded a VA examination twice prior to the 
most recent.  In November 2005, his range of motion was 
measured as normal all around and the examiner reported no 
evidence of pain, lack of endurance, weakness, fatigue or 
incoordination with repetition of five.  X-ray showed slight 
narrowing at L5/S1 at that time and low back strain was 
diagnosed.  In March 1998, a VA examiner reported the 
veteran's range of motion as follows: rotation of 30 degrees 
to the right and left but extremely painful at the lumbar 
area; some tenderness on palpation of the lumbar region of 
the spine; forward flexion to 75 degrees with pain during 
movement; extension to 30 degrees; and lateral bending to 35 
degrees, both right and left.  X-rays at that time showed no 
evidence of fracture or dislocation involving the lumbar 
spine; intervertebral disc space was within normal limits; 
and there were no paraspinal soft tissue masses.  The 
examiner stated that the veteran had mild to moderate 
osteoarthritic symptoms. 

A review of the examination reports on a whole reveals that 
the veteran's disability has not increased over time.  Nor 
does it show that he is entitled to an increase beyond the 
initial rating.  There is no evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilaterally, in the standing position, such that a 20 
percent is warranted under the old rating criteria.  Nor is 
there evidence of forward flexion of the thoracolumbar spine 
between 30 and 60 degrees, a combined range of motion of the 
thoracolumbar spine less than 120 degrees, or muscle spasms 
or guarding severe enough to result in an abnormal gait, 
abnormal spinal contour, reversed lordosis, or abnormal 
kyphosis, such that a 20 percent rating is warranted since 
the most recent change in rating criteria in September 2003.  
Neither the old, nor the new rating criteria are more 
favorable to the veteran in this circumstance.  His symptoms 
have most closely approximated the criteria for a 10 percent 
rating throughout the course of this appeal.  

The medical evidence, including VA examination and outpatient 
treatment reports, does memorialize the veteran's complaints 
of back pain.  There was, however, no finding of an increase 
in disability or decrease in function of the low back during 
painful episodes.  There is no evidence of significant pain, 
weakness, and fatigability upon repetitive use.  Thus, 
application of the regulations that provide for consideration 
generally of pain, fatigability, and related phenomena, 38 
C.F.R. §§ 4.40, 4.45, 4.59, do not warrant an increase in 
disability rating, nor is there shown to be such flare-ups 
that an increased rating is warranted because of additional 
disability during them.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). Consequently, the veteran does not, under any of the 
available rating criteria, present a disability picture 
matching or more nearly approximating an increased rating for 
his back disability at any time.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claims for entitlement to service 
connection and for increased initial ratings.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran letters in April 2005 and April 2006 
informing him of the evidence necessary to establish 
entitlement to service connection and an increased rating.  
The veteran was notified of what was necessary to establish 
his claims, what evidence he was expected to provide, and 
what VA would obtain on his behalf.  Both letters also asked 
the veteran to send VA any pertinent evidence he may have 
regarding his claims.  Thus, these letters satisfied the 
requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  The April 2006 letter also 
notified the veteran of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As such, VA has met its duty to notify the veteran.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded several VA examinations and 
reports from each are associated with the claims folder.  The 
veteran has not notified VA of any additional available 
relevant records with regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for congenital fusion of 
the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic patellofemoral syndrome of the knees is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a low back strain is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


